DETAILED ACTION

Acknowledgments

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes

Examiner cites particular columns, paragraphs, figures and line numbers from the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

The Examiner finds that because the Examined Claims recite neither “step for” nor “means for,” the examined claims fail Prong (A) as set forth in MPEP §2181 I.  Because all examined claims fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).

Terms such as “based on”, “when”, “if”, “only if”, “on the condition”, “or”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adogla et al. (WO 2014/182894 A1), hereafter Adogla.

	As per claim 1, Adogla discloses a system comprising: 
	one or more processors;  and one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to (see for example [00102], [00103] and Fig. 10): 
	provision a first virtual computing resource on computing resources associated with a service provider network that is managed by a service provider, wherein the first virtual computing resource is of a first virtual computing resource type that is allocated a first amount of the computing resources for utilization (see for example [0017], [0030]-[0034], Fig. 1, 106);  
	deploy a workload to be supported by the first virtual computing resource on behalf of a user account registered with the service provider network, wherein the workload is associated with a resource-utilization characteristic indicating utilization of the computing resources by the workload (see for example [0018], Fig. 3, 302);  
	identify a second virtual computing resource type that has been made available for use to support workloads on behalf of user accounts registered with the service provider network, wherein the second virtual computing resource type is allocated a second amount of the computing resources for utilization (see for example [0041]);  

	provide the user account with recommendation data including a recommendation to migrate the workload from being supported by the first virtual computing resource type to being supported by the second virtual computing resource type (see for example [0017], [0019]);  
	receive input data indicating a request from the user account to migrate the workload from being supported by the first virtual computing resource type to being supported by the second virtual computing resource type (see for example [0017]-[0018], [0039]-[0042], [0052]);  and 
	migrate the workload to be supported by a second virtual computing resource of the second virtual computing resource type on behalf of the user account (see for example [0025], [0045], [0072]). 
 
	As per claim 3, Adogla discloses the system of claim 1, wherein the recommendation data further includes: 
	suitability data indicating a measure of suitability for the second virtual computing resource type to support the workload (see for example [0019], [0050], [0063]);  and 
	text data including a textual explanation regarding the suitability of the second virtual computing resource type for supporting the workload (see for example [0043]). 
 
	As per claim 4, Adogla discloses the system of claim 1, wherein: the second virtual computing resource type is optimized to support workloads that utilize a particular computing resource type;  the particular computing resource type comprises at least one of a central processing 
computing resources that are of the particular computing resource type (see for example [0017]). 
 
	As per claim 5, Adogla discloses a computer-implemented method comprising: hosting a workload on behalf of a user account at least partly using a first virtual computing resource that is 
provisioned on first computing resources of a service provider network, wherein the first virtual computing resource is of a first virtual computing resource type that is allocated the first computing resources for utilization (see for example [0018], Fig. 3, 302, [0041]);  
	determining that the workload changed from utilizing a first amount of the first computing resources to utilizing a second amount of the first computing resources (see for example [0017]);  
	identifying, based at least in part on the second amount of the first computing resources, a second virtual computing resource type that is more optimized to host the workload than the first virtual computing resource type, wherein the second virtual computing resource type is allocated second computing resources for utilization (see for example [0063]);  and 
	providing recommendation data to the user account including a recommendation to migrate the workload from being hosted by the first virtual computing resource to being hosted by a second virtual computing resource that is of the second virtual computing resource type (see for example [0017], [0019], [0025], [0072]). 
 
	As per claim 6, Adogla discloses the computer-implemented method of claim 5, further comprising: 
	receiving, from the user account, an indication that a modification was made to the 
workload (see for example [0087]);  and 

 
	As per claim 7, Adogla discloses the computer-implemented method of claim 5, further comprising: determining that a difference between the first amount of the computing resources and the second amount of the computing resources is greater than a threshold difference, wherein identifying the second virtual computing resource type is performed based at least in part on the difference being greater than the threshold difference (see for example [0086]). 
 
	As per claim 8, Adogla discloses the computer-implemented method of claim 5, further comprising: receiving input data indicating a request from the user account to migrate the workload 
from being hosted by the first virtual computing resource to being hosted by the second virtual computing resource;  and migrating the workload to be hosted by the second virtual computing resource on behalf of the user account (see for example [0017], [0019], [0025], [0072]). 
 
	As per claim 9, Adogla discloses the computer-implemented method of claim 5, further comprising: provisioning a test virtual computing resource on third computing resources 
associated with the service provider network, the test virtual computing resource being of the second virtual computing resource type (see for example [0017], [0030], [0076]);  
	deploying a test workload to be hosted by the test virtual computing resource, wherein the test workload utilizes the second amount of the third computing resources (see for example [0024]);  

 
	As per claim 10, Adogla discloses the computer-implemented method of claim 5, further comprising: collecting, from the first virtual computing resource at a first time, a first 
utilization value indicative of the first amount of the first computing resources (see for example [0062]);  
	determining that a period of time has elapsed from the first time, wherein the period of time is associated with a frequency at which the user account modifies the workload;  and collecting, from the first virtual computing resource at a second time, a second utilization value indicative of the second amount of the first computing resources (see for example [0090]). 
 
	As per claim 11, Adogla discloses the computer-implemented method of claim 5, further comprising: receiving, from the user account, a request to provide the recommendation regarding the migration of the workload (see for example [0036]);  and 
	at least partly responsive to receiving the request, collecting a resource-utilization metric indicating the second amount of the first computing resources (see for example [0040]). 
 
	As per claim 12, Adogla discloses the computer-implemented method of claim 5, further comprising providing, to the user account, at least one of: suitability data indicating a measure of 

 
	As per claim 13, Adogla discloses the computer-implemented method of claim 5, wherein: the first virtual computing resource is allocated a first amount of central processing unit (CPU) 
resources included in the first computing resources (see for example [0017], [0030]-[0034], Fig. 1, 106);  
	the second virtual computing resource is allocated a second amount of CPU resources included in the second computing resources, the second amount of CPU resources being greater than the first amount of CPU resources (see for example [0041]);  and 
	determining that the workload changed from utilizing the first amount of the first computing 
resources to utilizing the second amount of the first computing resources includes determining that the workload is utilizing additional CPU resources. 
 
	As per claim 14, Adogla discloses a system comprising: one or more processors;  and one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: host a workload on behalf of a user account at least partly using a first virtual computing resource that is provisioned on first computing resources of a service provider network (see for example [0018], Fig. 3, 302), wherein the first virtual computing resource is of a first virtual computing resource type that is allocated the first computing resources for utilization (see for example [00102], [00103] and Fig. 10);  

utilization (see for example [0061]);  
	receive a resource-utilization characteristic indicating utilization of the first computing resources by the workload (see for example [0017], [0019], [0025], [0072]);  
	determine, based on the resource-utilization characteristic, that the second virtual computing resource type is more optimized to host the workload than the first virtual computing resource type (see for example [0050]);  and 
	provide the user account with recommendation data including a recommendation to migrate the workload from being hosted by the first virtual computing resource to being hosted by a second virtual computing resource that is of the second virtual computing resource type (see for example [0019]-[0020]). 
  
	As per claim 16, Adogla discloses the system of claim 14, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one 
or more processors to: receive input data indicating a request from the user account to migrate the workload from being hosted by the first virtual computing resource to be hosted by the second virtual computing resource (see for example [0017]-[0018], [0039]-[0042], [0052]);  and 
	migrate the workload to be supported by the second virtual computing resource on behalf of the user account (see for example [0025], [0045], [0072]). 
 
	As per claim 17, Adogla discloses the system of claim 14, wherein the recommendation data further includes at least one of: suitability data indicating a measure of suitability for the 

 
	As per claim 18, Adogla discloses the system of claim 14, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one 
or more processors to (see for example [00102], [00103] and Fig. 10): 
	provision a test virtual computing resource on third computing resources associated with the service provider network, the test virtual computing resource being of the second virtual computing resource type (see for example [0076]);  
	deploy a test workload to be hosted by the test virtual computing resource, wherein the test workload utilizes the second amount of the third computing resources;  receive a health metric indicating performance of the test workload while being hosted on the test virtual computing resource (see for example [0085]);  and 
	migrate the workload to be hosted by the second virtual computing resource on behalf of the user account based at least in part on the health metric (see for example [0091]). 
 
	As per claim 19, Adogla discloses the system of claim 14, wherein: the second virtual computing resource type is optimized to support workloads that utilize a particular computing resource type (see for example [0017]-[0018], [0039]-[0042], [0052]);  the particular computing resource type comprises at least one of a central processing unit (CPU) resource type, a memory resource type, a storage resource type, or a network availability resource type (see for example [0017], [0072]);  and the resource-utilization characteristic indicates that the workload utilizes 
 
	As per claim 20, Adogla discloses the system of claim 14, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one 
or more processors to: determine a first optimization value associated with the first virtual computing resource type hosting the workload (see for example [0019]);  
	determine a second optimization value associated with the second virtual computing resource type hosting the workload (see for example [0063]);  
	determine that the second optimization value is greater than the first optimization value by more than a threshold amount (see for example [0061]); and determine to provide the user account with the recommendation data based at least in part on the second optimization value being greater than the first optimization value by more than the threshold amount (see for example [0084], 0086]-[0087]). 

 Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Adogla et al. (WO 2014/182894 A1) in view of Burgin et al. (US 10,735,281 B1).

	As per claims 2 and 15, Adogla does not explicitly disclose comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: provision a simulation virtual computing resource on the computing resources, wherein the simulation virtual computing resource is of the second virtual computing resource type that is allocated the second amount of computing resources for utilization; cause a simulation program to execute on the simulation virtual computing resource such that the simulation program utilizes the computing resources of the simulation virtual computing resource according to the resource-utilization characteristic associated with the workload; and receive output data from the simulation program indicating performance of the simulation program executing on the simulation virtual computing resource, wherein determining that the second virtual computing resource type is more optimized to support the workload than the first virtual computing resource type is based at least in part on the output data. However as evidenced by the teachings of Burgin, it is known to have provision a simulation virtual computing resource on the computing resources, wherein the 

	As per claim 15, Adogla does not explicitly disclose the system of claim 14, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: 
	provision a simulation virtual computing resource on third computing resources, wherein the simulation virtual computing resource is of the second virtual computing resource type;  cause a simulation program to execute on the simulation virtual computing resource such that the simulation program utilizes the third computing resources of the simulation virtual 
computing resource according to the resource-utilization characteristic associated with the workload;  and receive output data from the simulation program indicating performance of the simulation program executing on the simulation virtual computing resource, wherein determining that the second virtual computing resource type is more optimized to host the workload than the 
first virtual computing resource type is based at least in part on the output data. However as evidenced by the teachings of Burgin et al. (US 10,735,281 B1), it is known to have provision a simulation virtual computing resource on the computing resources, wherein the simulation virtual computing resource is of the second virtual computing resource type that is allocated the second amount of computing resources for utilization (see for example FIG. 1, Provisioning Service 104, col.20:5-20; 25-35); cause a simulation program to execute on the simulation virtual computing resource such that the simulation program utilizes the computing resources of the simulation virtual computing resource according to the resource-utilization characteristic associated with the workload (see for example FIG. 1, Provisioning Service 104);  and receive output data from the simulation program indicating performance of the simulation program executing on the simulation virtual computing resource, wherein determining that the second virtual computing resource type is more optimized to support the workload than the first virtual computing resource type is based at .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20080154957 A1
teaches
Managing configurations of distributed devices


Systems and methods are provided for dynamically allocating and accessing hosting server resources to users of hosting services
US 5881238


System for assignment of work requests by identifying servers in a multisystem

US 7568017 B2

teaches
Generating a configuration diagram based on user
specification of a task

US 7640342 

teaches
System and method for determining configuration of one or more data storage systems
US 8290822 B2
teaches
Product configuration server for efficiently displaying selectable attribute values for configurable products
US 7653008 B2
Teaches
Dynamically configurable service oriented architecture


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193